 


114 HR 2345 IH: To extend the date after which interest earned on obligations held in the wildlife restoration fund may be available for apportionment.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2345 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Mr. Wittman (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To extend the date after which interest earned on obligations held in the wildlife restoration fund may be available for apportionment. 
 
 
1.Interest on obligations held in the wildlife restoration fundSection 3(b)(2)(C) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(b)(2)(C)) is amended by striking 2016 and inserting 2026.  